        Case 6:20-mj-00014-JDP Document 7 Filed 10/30/20 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number 6:20-mj-00014-JDP
12                       Plaintiff,
13           v.                                        MOTION TO DISMISS; AND ORDER
                                                       THEREON
14

15    JUSTIN KYLE BESS,
16                       Defendant.
17

18          Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal of United

20   States v. Bess 6:20-mj-00014-JDP, without prejudice and in the interest of justice.

21

22          Dated: October 28, 2020                       /S/ Sean O. Anderson_____
                                                          Sean O. Anderson
23                                                        Legal Officer
24                                                        Yosemite National Park

25
            //
26          //
            //
27          //
28          //
                                                      1
        Case 6:20-mj-00014-JDP Document 7 Filed 10/30/20 Page 2 of 2


 1                                          ORDER
 2

 3            Upon application of the United States, good cause having been shown therefor, it is
     hereby ordered that the above-referenced matter, United States v. Bess, 6:20-mj-00014-JDP, be
 4
     dismissed, without prejudice, in the interest of justice.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      October 30, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
